      Case 4:19-cv-03832 Document 1 Filed on 10/04/19 in TXSD Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


WAYNE THOMAS,                                  )
an individual,                                 )
                                               )       Case No.:      4:19-cv-03832
       Plaintiff,                              )
v.                                             )
                                               )
HOUSTON BUSINESS                               )
DEVELOPMENT, INC.,                             )
a Texas Corporation,                           )
                                               )
      Defendant.                               )
__________________________________             )

                                           COMPLAINT

       Plaintiff, WAYNE THOMAS, through his undersigned counsel, hereby files this

Complaint and sues HOUSTON BUSINESS DEVELOPMENT, INC., a Texas Corporation, for

injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq., (“AMERICANS

WITH DISABILITIES ACT” or “ADA”), and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, WAYNE THOMAS (hereinafter referred to as “MR. THOMAS” or

“Plaintiff”), is a resident of the State of Texas in Harris County.
      Case 4:19-cv-03832 Document 1 Filed on 10/04/19 in TXSD Page 2 of 5



       4.      MR. THOMAS is a qualified individual with a disability under the ADA. MR.

THOMAS is paralyzed from the waist down. MR. THOMAS is a paraplegic and uses a wheelchair

as his primary means of mobility.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant,     HOUSTON        BUSINESS        DEVELOPMENT,           INC.,   a   Texas

Corporation, (hereinafter referred to as “Defendant”), is registered to do business in the State of

Texas. Upon information and belief, Defendant is the owner, lessor and/or operator of the real

property and improvements which are the subject of this action, to wit: the “Property,” known as

Palm Center, generally located at 5400 Griggs Road, Houston, Texas 77021-3757.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                           COUNT I
                              (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a neighborhood plaza, is open to the public and provides goods and

services to the public.

       10.     Plaintiff visited the Property and attempted to utilize the goods and services offered

at the Property and plans to return to the Property in the near future.

       11.     During his visit, MR. THOMAS experienced serious difficulty accessing the goods

and utilizing the services therein due to the architectural barriers discussed in this Complaint.

       12.     MR. THOMAS continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still exist.


                                                      2
      Case 4:19-cv-03832 Document 1 Filed on 10/04/19 in TXSD Page 3 of 5



       13.     Defendant has discriminated, and continue to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et seq. by excluding and/or denying

Plaintiff the benefits of the goods and services located on the Property by failing to provide and/or

correct the following barriers to access which Plaintiff personally observed, encountered, and

which hindered his access:

               A.    Plaintiff encountered inaccessible parking designated for disabled use due to

                     lack of proper signage and disrepair;

               B.    Plaintiff encountered inaccessible parking designated for disabled use due to

                     lack of access aisles;

               C.    Plaintiff encountered inaccessible ramps throughout the Property due to

                     excessive lips and disrepair;

               D.    Plaintiff encountered inaccessible sidewalks throughout the Property due to

                     excessive cross slopes and disrepair; and

               E.    Plaintiff encountered inaccessible entrances throughout the Property due to

                     lack of level landing and lack of pull side clearance.

       14.     Upon information and belief, there are other current violations of the ADA and the

ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

                                                      3
      Case 4:19-cv-03832 Document 1 Filed on 10/04/19 in TXSD Page 4 of 5



intends to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                         PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facilities to make

               them accessible to and useable by individuals with disabilities to the full

               extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court award reasonable attorneys’ fees, costs (including expert fees),

                                                        4
Case 4:19-cv-03832 Document 1 Filed on 10/04/19 in TXSD Page 5 of 5



      and other expenses of suit, to the Plaintiff; and

E.    That the Court award such other and further relief as it deems necessary, just

      and proper.

                             By:     /s/ Louis I. Mussman        .




                                     Louis I. Mussman
                                     Attorney-in-charge
                                     Florida Bar No. 597155
                                     S.D. TX No. 2274288
                                     Ku & Mussman, P.A.
                                     18501 Pines Boulevard, Suite 209-A
                                     Pembroke Pines, FL 33029
                                     Tel: (305) 891-1322
                                     Fax: (305) 891-4512
                                     Louis@KuMussman.com

                                     and

                                     John K. Grubb
                                     Local Counsel
                                     State Bar No. 08553500
                                     John K. Grubb & Associates
                                     4550 Post Oak Place, Suite 201
                                     Houston, TX 77027
                                     Tel: (713) 877-8800
                                     Fax: (713) 877-1229
                                     johnkgrubb@grubblegal.com

                                     Attorneys for Plaintiff




                                            5
